DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-13, filed May 17, 2022, with respect to the rejections of previous claims 1-22 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Allowable Subject Matter

Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “updating the 3D representation of the portion of the physical world with the invalid pixels of the depth image, wherein confidence information is associated with pixels of the depth image, the confidence information indicating confidence in the distance to the surface of the physical world indicated by a respective pixel, and the invalid pixels have lower confidence than the valid pixels” as the references only teach 3Di sensor depth calibrating and 3D model updating via mesh block segmentation for simplification of the rendered scene, however the references fail to disclose specific use of invalid pixel data within the 3D model update where the invalid pixels determined from a depth image are based on analysis of a confidence metric regarding distance between the depth sensor and physical world surfaces as the general state of the art removes or truncates pixel data deemed to be unimportant, in conjunction with the remaining limitations of claim 1 for the purpose of 3D reconstruction. 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 11, none of the cited prior art alone or in combination provides motivation to teach “determining valid pixels and invalid pixels in the plurality of pixels of the depth image based, at least in part, on the captured information; modifying the 3D representation of the portion of the physical world by using the valid pixels to add and remove surfaces in the 3D representation; and modifying the 3D representation of the portion of the physical world by using the invalid pixels, selectively, to remove surfaces in the 3D representation” as the references only teach 3Di sensor depth calibrating and 3D model updating via mesh block segmentation for simplification of the rendered scene, however the references fail to disclose specific use of invalid pixel data within the 3D model update where valid and invalid pixels determined from a depth image are based on signed distance between the depth sensor and physical world surfaces as the general state of the art removes or truncates pixel data deemed to be unimportant, in conjunction with the remaining limitations of claim 11 for the purpose of 3D reconstruction.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
 In regards to independent claim 20, none of the cited prior art alone or in combination provides motivation to teach “and updating the representation of the 3D environment with the invalid pixels such that the representation of the 3D environment comprises information of the invalid pixels, wherein the information of the invalid pixels indicates distances from the sensor to surfaces in the 3D environment for which a confidence is below a threshold” as the references only teach 3Di sensor depth calibrating and 3D model updating via mesh block segmentation for simplification of the rendered scene, however the references, similar to that of claim 1, fail to disclose specific use of invalid pixel data within the 3D model update where the invalid pixels determined from a depth image are based on analysis of a confidence metric regarding distance between the depth sensor and physical world surfaces as the general state of the art removes or truncates pixel data deemed to be unimportant, in conjunction with the remaining limitations of claim 20 for the purpose of 3D reconstruction. 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 2-10, 12-19, 21, and 22, these claims depend from allowed base claims 1, 11, and 20, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0046868 A1 – Reference is of particular relevance to the application as it discloses a method and an apparatus for constructing a three-dimensional (3D) model of an object involving capturing images of the object by scanning the object along a trajectory around the object, estimating positions of a scanner, refining the estimated positions of the scanner based on at least two locations on the trajectory, estimating depth maps corresponding to the refined positions of the scanner, generating a surface mesh of the object by fusing depth maps, and constructing for display the 3D model of the object by mapping textures onto the generated surface mesh.
US 2017/0243352 A1– Reference is of particular relevance to the application as it discloses techniques for 3D analysis of a scene including detection, segmentation and registration of objects within the scene further including segmenting detected objects into points of a 3D reconstruction corresponding to contours of the object and registering the segmented objects to 3D models of the objects to determine their alignment 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619